October 22, 2010

Mr. Jonathan Day
Andrews Kurth LLP
111 Congress Ave., Suite 1700
Austin, TX 78701


Ms. Elizabeth R. B. Sterling
Envtl. Prot. & Admin. Law Div.
Office of the Attorney General
P. O. Box 12548
Austin, TX 78711-2548
Mr. Thomas Lane Brocato
Lloyd Gosselink Rochelle & Townsend, P.C.
816 Congress Ave., Suite 1900
Austin, TX 78701

Mr. Ron H. Moss
Graves Dougherty Hearon & Moody, PC
P.O. Box 98
Austin, TX 78767-0098

RE:   Case Number:  08-0727
      Court of Appeals Number:  03-06-00285-CV
      Trial Court Number:  GN503381

Style:      TEXAS INDUSTRIAL ENERGY CONSUMERS
      v.
      CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC; PUBLIC UTILITY COMMISSION
      OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Richard P. Noland    |
|   |Mr. Bryan L. Baker       |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Jeffrey D. Kyle      |